SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For 11 March 2011 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Total Voting Righs dated 28 February 2011 Director/PDMR Shareholding dated 1 March 2011 Director/PDMR Shareholding dated 7 March 2011   Exhibit No: 99.1 ﻿ INTERCONTINENTAL HOTELS GROUP PLC Transparency Directive Announcement Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1 InterContinental Hotels Group PLC would like to notify the market of the following: As at 28 February 2011, InterContinental Hotels Group PLC's issued share capital consists of 289,982,444 ordinary shares of 13 29/47 pence each with voting rights. The Company does not hold any shares in Treasury. Therefore the total number of ordinary shares in the Company with voting rights is 289,982,444. The above figure, 289,982,444, may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, InterContinental Hotels Group PLC under the FSA's Disclosure and Transparency Rules. Catherine Springett Deputy Company Secretary 28 February 2011 Exhibit No: 99.2 ﻿ 1 March 2011 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions of directors, persons discharging managerial responsibility or connected persons In respect of the conditional rights over InterContinental Hotels Group PLC ("Company") ordinary shares awarded to a number of participants in the Company's Annual Bonus Plan in respect of the 2007 financial year, the Company was notified on 28 February 2011 that the following numbers of deferred shares (net of income tax liabilities) were transferred for no consideration from the Company's Employee Share Ownership Trust to the following directors and other persons discharging managerial responsibility: Directors Number of shares transferred Andrew Cosslett 34,894 Kirk Kinsell 11,346 Richard Solomons 22,337 Other Persons Discharging Managerial Responsibility Tom Conophy 14,692 Tracy Robbins 11,897 Ends Name of Contact for this RNS Announcement: Helen Martin Tel: 01895 512244 Company Secretariat InterContinental Hotels Group PLC Exhibit No: 99.3 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person TOM SEDDON - PDMR, EXECUTIVE VICE PRESIDENT AND CHIEF MARKETING OFFICER 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 13 29/47 PENCE EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction TOM SEDDON SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 34,466 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction £13.352032 4 MARCH 2011, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 294,540, INCLUDING ALL NOTIFIABLE INTERESTS 4 MARCH 2011 Name of contact and telephone number for queries: CATHERINE SPRINGETT 01 Name of authorised official of issuer responsible for making notification CATHERINE SPRINGETT DEPUTY COMPANY SECRETARY Date of notification 7 MARCH 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 11 March 2011
